           Case 4:19-cv-02453 Document 1 Filed on 07/08/19 in TXSD Page 1 of 4



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

ROBERT O. AND ALICE J.                                §
WALLRATH                                              §
    Plaintiff,                                        §
                                                      §
v.                                                    §           CIVIL ACTION NO. 4:19-cv-2453
                                                      §
PROPERTY & CASUALTY INSURANCE                         §
COMPANY OF HARTFORD                                   §
    Defendant.                                        §

                                        NOTICE OF REMOVAL

            Defendant Property & Casualty Insurance Company of Hartford (“Hartford”), pursuant to

28 U.S.C. §§ 1441 and 1446, files this Notice of Removal of the captioned action, Cause No. 2019-

40359; Robert O. and Alice J. Wallrath v. Property & Casualty Insurance Company of Hartford;

In the 270th Judicial District Court, Harris County, Texas. In support of this Notice of Removal,

Hartford respectfully submits the following:

1.          Robert O. and Alice J. Wallrath (“Plaintiffs”) filed their Original Petition on June 12, 2019,

in the 270th Judicial District Court of Harris County, Texas. Hartford was served on June 17, 2019.

2.          Hartford has requested certified copies of all process, pleadings, and orders from the 270th

Judicial District Court of Harris County. The certified copies of the state court’s file are being

filed with this Notice of Removal.

3.          The Petition alleges that Plaintiff is an individual residing in Texas.1 The Petition alleges

that Hartford is “a foreign insurance company registered with the Texas Department of Insurance

engaging in the business of insurance in the State of Texas”2 In fact, Hartford is a Connecticut

corporation with its principal place of business in Hartford, Connecticut.


1
    Petition, ¶ 1.
2
    Petition at ¶ 2.
           Case 4:19-cv-02453 Document 1 Filed on 07/08/19 in TXSD Page 2 of 4



4.          Plaintiff seeks monetary relief over $250,000, but not more than $500,000.3

5.          Hartford does not admit the underlying facts as alleged by Plaintiff in his Original Petition

or as summarized above. Hartford expressly denies that it has any liability to Plaintiff.

6.          This Notice of Removal is filed within 30 days of service of the Original Petition and is

therefore timely under 28 U.S.C. § 1446(b).

                                      DIVERSITY JURISDICTION

7.          This Court has original jurisdiction pursuant to 28 U.S.C. § 1332 (a), and this matter is

removable to this Court pursuant to 28 U.S.C. § 1441(a), because there is complete diversity of

citizenship between the parties and the amount in controversy exceeds $75,000 exclusive of

interest and costs. Plaintiff is a resident of Montgomery County, Texas. Hartford is incorporated

in Connecticut with its principal place of business in Connecticut.

8.          The amount in controversy exceeds the jurisdictional minimum of $75,000 set by 28 U.S.C.

§ 1332(a). In the Original Petition, Plaintiff alleges he seeks monetary relief “over $100,000, but

not more than $200,000.”4

                                        REMOVAL PROCEDURE

9.          The clerk of the 270th Judicial District Court of Harris County, Texas has been provided

notice of this Removal.

10.         The following exhibits are attached to this notice and incorporated here by reference:

                 a. Index of matters being filed;

                 b. List of all parties and counsel of record; and

                 c. Certified copies of all pleadings, process and orders received form the 270th Judicial
                    District Court, Harris County, Texas.



3
    Petition at ⁋ 4.
4
    Petition at ⁋ 4.
      Case 4:19-cv-02453 Document 1 Filed on 07/08/19 in TXSD Page 3 of 4



                                          CONCLUSION

12.    Based on the foregoing, the exhibits submitted in support of this removal, and other

documents filed contemporaneously with this Notice of Removal, Hartford hereby removes this

case to this Court for trial and determination.

                                             Respectfully submitted,


                                             /s/ Martin R. Sadler_________________________
                                             Martin R. Sadler
                                             Texas Bar No.: 00788842
                                             Federal ID No. 18230
                                             msadler@lawla.com
                                             LUGENBUHL, WHEATON, PECK, RANKIN & HUBBARD,
                                                 A LAW CORPORATION
                                             801 Travis Street, Suite 1800
                                             Houston, Texas 77002
                                             Telephone: (713) 222-1990
                                             Facsimile: (713) 222-1996

                                             ATTORNEY-IN-CHARGE FOR DEFENDANT,
                                             PROPERTY & CASUALTY INSURANCE
                                             COMPANY OF HARTFORD


OF COUNSEL:

Michael W. McCoy
Texas Bar No. 13471850
Federal ID No. 3801
mmccoy@lawla.com
LUGENBUHL, WHEATON, PECK, RANKIN & HUBBARD,
   A LAW CORPORATION
801 Travis Street, Suite 1800
Houston, Texas 77002
Telephone: (713) 222-1990
Facsimile: (713) 222-1996
      Case 4:19-cv-02453 Document 1 Filed on 07/08/19 in TXSD Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that on this the 8th day of July, 2019, a copy of the foregoing has been
served upon all counsel of record in this action by ECF Filing and/or facsimile, properly addressed
to:

       Shaun W. Hodge
       The Hodge Law Firm, PLLC
       shodge@hodgefirm.com
       2211 Strand, Suite 302
       Galveston, Texas 77550


                                             /s/ Martin R. Sadler
                                             Martin R. Sadler
